DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 10/10/2022 directed to claim 15 have been fully considered but they are not persuasive. 
In regards to claim 15, the Applicant states that Smith nor Neidhardt does not teach the claim limitations directed to the buoyant inspection device and associated function, a buoyant component and associated function and a cable and associated function.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Examiner has come to the conclusion that claim 15 is unpatentable over the combination in Smith in view of Hong, since Hong teaches the buoyant inspection device and associated function, a buoyant component and associated function and a cable and associated function.  Hong’s teaching permits a manner of better control of the inspection device within the pipeline to be inspected, thus increasing its efficiency and reliability (see the rejection of claim 15 below).  Thus, the 103 rejection of claim 15 is proper.
Claim Objections
Claim 15, 23,18, 30, and 37 are objected to because of the following informalities:  
- Claim 23 does not end with a period.  A period must be added to the end of  claim 23.
- Claims 15, 18, 30 and 37 state “the sensor”.  For consistency purposes, the term should be written as “the at least one sensor”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 states “a body located between and the first end and the second end”.  It is unclear what the applicant has referred to as a first and a second end.  First end and second end of what?  For examination purposes, the Examiner will interpret the limitation as “a body located between a first end and a second end of the device”.  
Claims 34-38 are also rejected due to dependency in claim 18 and because claims 34-38 do not cure the deficiencies of claim 18.

Claims 23-25 have dependency on claim 1.  However, claim 1 has been cancelled; thus, it is unclear what is the proper dependency of claims 23-25.  For examination purposes, the Examiner will interpret each of claims 23-25 being dependent on independent claim 18.
Claims 26-30 are also rejected due to dependency on claim 25 and because claims 26-30 do not cure the deficiencies of claim 25.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18, 23-30 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20060230846; hereinafter “Smith”) view of Hong (KR 20170124086; hereinafter “Hong”; English translation provided by the Examiner).
Regarding claim 15, Smith teaches pipeline inspection device (100; Figures 1-2; [0020-0021]; Abstract) for assessing a condition ([0005, 0039]) along a length of a wall of a pipeline (bore; Abstract; [0002, 0022-0023]) when the module (104 and 120) when the pipeline inspection device (100; Figures 1-2) is deployed into the pipeline (Abstract; [0002, 0022-0023, 0029, 0039]), the pipeline inspection device (100) comprising: a pipeline inspection module (104 and 120; Figures 1-2; Abstract; [0007, 0023, 0031]) comprising: a first end (end of 120 connected to segment 102; Figures 1-2), and a second end (108; Figures 1-2) opposite the first end (end 108 is opposite to the end of 120 which is connected to segment 102); at least one sensor (117; Figures 1-2), the sensor configured to collect information ([0005, 0032, 0036, 0038-0039]) useful for assessing the condition ([0005, 0032, 0036, 0038-0039]) of a pipeline wall (bore; Abstract; [0002, 0022-0023]) as the sensor (117) is moved within the pipeline ([0005, 0032, 0036, 0038-0039]); a body (body of segment 104; [0036]) located between the first end and the second end (the body of segment 104 is between end 108 and the end of 120 which is connected to segment 102; See Figures 1-2), and rotatably movable (body of segment 104 is rotated along with the sensor arm 116 and the sensor 117; Abstract; [0007, 0031, 0034, 0039]) in relation to the first end and the second end (body 104 is rotated relative to end 108 and end of 120; Abstract; [0007, 0031, 0034, 0039]), the body (body of segment 104) configured to mount the at least one sensor (117) so that the at least one sensor (117) is rotatably movable relative to the first end and the second end (body of segment 104 is rotated along with the sensor arm 116 and the sensor 117 relative to end 108 and end of 120; Abstract; [0007, 0031, 0034, 0039]); a motor ([0031]) operatively coupled to the body (the motor is provided the body of segment 104; [0031]) for rotating the body (body of 104) relative to the first end and the second end (the motor rotated the body of 104 along with the arms 116 and sensors 117 in relation to end 108 and end of 120 connected to segment 102); and a cable (a support cable; [0004, 0025]; See Figures 1-2) for tethering the pipeline inspection device (100) to a location outside of the pipeline ([0025, 0032]), the cable (support cable) being operatively secured to one of the first end and the second end (end of 120 connected to segment 102 is connected to the support cable through interface of 102, 110 and 106; Figures 1-2; [0025]); and wherein actuation of the motor (Abstract; [0022, 0031]) causes the body (body of segment 104; [0007, 0022, 0031]) to rotate in relation to the first end and the second end (the motor rotated the body of 104 along with the arms 116 and sensors 117 in relation to end 108 and end of 120 connected to segment 102) and to rotate relative to the cable (the motor rotates the body of 104 along with the arms 116 and sensors 117 in relation to the cable).
Smith teaches the pipeline inspection device deployed into the pipeline, the cable and the first end and the second end but does not expressly teach the pipeline inspection device being a buoyant pipeline inspection device deployed into the pipeline containing a moving fluid, a buoyancy component configured to allow the pipeline inspection device to be carried by the moving fluid in the pipeline; and the cable configured to resist relative motion of the cable and the one of the first end and the second end.
However, Hong teaches the pipeline inspection device (100; Figures 1, 3 and 5-6) being a buoyant pipeline inspection device ([0017, 0043, 0055]) deployed into the pipeline (700; Figures 1 and 5-6) containing a moving fluid ([0042, 0046]), a buoyancy component (120; Figure 3) configured to allow the pipeline inspection device (100) to be carried by the moving fluid in the pipeline ([0017, 0042-0043, 0055]); and the cable (200; Figures  and 5-6) configured to resist relative motion of the cable and the first end (when the cable 200 is stiffened up, the cable 200 will have some sort of motion resistance relative to the end of device 100 that is connected to the cable 200; See at least Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Hong’s buoyancy component implemented in Smith’s pipeline inspection device along with Hong’s motion resistance implemented by Smith’s cable in order to provide a manner of better control of the inspection device within the pipeline to be inspected, thus increasing its efficiency and reliability (See Hong [0046]). 

Regarding claim 16, Smith teaches at least one accessory module (102; Figures 1-2) and a joint (118; [0024]) to flexibly ([0007-0008]) connect the at least one accessory module (102; [0024]) to the rotatable pipeline inspection module (104; [0024]).

Regarding claim 17, Smith teaches wherein the at least one accessory module (102) includes pipeline inspection components (legs 112 are used to center and stabilize the probe within the bore in order to provide the sensor arms the ability to be optimally positioned within the bore to perform the inspection or sensing operation; therefore, legs 112 are pipeline inspections components that aid in the inspection of the bore; [0039]) and electronic components ([0032-0033]).

Regarding claim 23, Smith teaches wherein the module (104 and 120) further comprises an intermediate portion (empty passage located within segment 104; [0029]; See Figures 2 and 7-9) between the first end and the second end (empty passage located within segment 104 is located between end 108 and end of 120 connected to segment 102; See Figures 2 and 7-9), the intermediate portion (empty passage located within segment 104) defining a passage (empty passage located within segment 104) therein which connects the first end to the second end (the empty passage located within segment 104 connects the end 108 and the end of 120 connected to segment 102; See Figures 2 and 7-9), and the body (body of the segment 104) is configured to rotate around the intermediate portion (the body of segment 104 along with the arms 116 and the sensor 117 rotated around the empty passage located within segment 104; See Figures 2 and 7-9; Abstract; [0007, 0031, 0034, 0039]).

Regarding claim 24, Smith teaches a drive gear ([0024]) secured to the motor in the body (the motor is provided the body of segment 104; [0031]); a driven gear in the body and coupled to the drive gear ([0024]), wherein the actuation of the motor ([0031]) moves the driven gear which causes the body to rotate in relation to the first end and the second end (the motor rotated the body of 104 along with the arms 116 and sensors 117 in relation to end 108 and end of 120 connected to segment 102) and to rotate in relation to the cable (the motor rotates the body of 104 along with the arms 116 and sensors 117 in relation to the cable).

Regarding claim 25, Smith teaches wherein the body (body of segment 104) has an outer diameter (Figures 1-2 demonstrates that the body 104 has an outer diameter; [0023]), the at least one sensor (117) is configured to be moveable between a collapsed position (Shown in Figure 1; [0023]) where the least one sensor is close to the body (sensor 117 is close to the body of the segment 104; Figure 1; [0023]) and to an extended position (Seen in Figure 2; [0023]) where the least one sensor (117) is away from the body and extends towards the pipeline wall (sensor 117 is away from the body of segment 104; See Figure 2; [0023, 0029]).

Regarding claim 26, Smith teaches wherein the at least one sensor (117; Figure 2) is biased in the extended position (sensor 117 is biased to the extended position through the use of actuator 126; [0029]) and wherein an application of a force (the force of a biasing element will be used to collapse each sensor arm 116 and thus collapse the sensor 117 to the collapsed position shown in Figure 1; [0029]) will move the at least one sensor (117) to the collapsed position (Figure 1).

Regarding claim 27, Smith teaches wherein when the at least one sensor (117; Figure 2) is in the extended position (Seen in Figure 2), the at least one sensor (117) is supported in a position (See Figure 2) substantially perpendicular (the sensor 117 is supported at a position which is perpendicular to the longitudinal axis of the module 104 and 120; See annotated Figure 2) to the longitudinal axis (See annotated Figure 2) of the module (104 and 120).

    PNG
    media_image1.png
    903
    933
    media_image1.png
    Greyscale




Regarding claim 28, Smith teaches wherein the at least one sensor (117; Figures 1-2) is configured to pivotally move (arm 116, which contains sensor 117 at one end, is rotatably attached to the segment 104; therefore, the sensor 117 pivotably moves between the extended position seen in Figure 2 and the collapsed position seen in Figure 1; [0023]) between the extended position (Figure 2; [0023, 0029]) and the collapsed position (Figure 1; [0023, 0029]).

Regarding claim 29, Smith teaches a sensor housing (502; Figure 5) moveably connected to the body (the gimbaled end 502 is moveably connected to the body of the segment 104 through the interface of hinge 504, the arm 116 and the rotatable attachment of the arm 116 and the segment 104; [0023, 0036]) and configured to mount the at least one sensor (sensor 117 is mounted to the gimbaled end 502; See Figure 5; [0036]).

Regarding claim 30, Smith teaches wherein the sensor (117) pivots about an axis orthogonal (the sensor 117 pivots about the hinge 504 and about the rotatable attachment of the arm 116 and the segment 104; per the demonstration of Figures 1-2, 5 and 7, both the hinge 504 and the rotatable attachment of the arm 116 and the segment 104 contain a respective axis being orthogonal to the longitudinal axis of the module 104 and 120) to the longitudinal axis (See annotated Figure 2) of the module (102 and 104).

Regarding claim 18, Smith teaches a method to assess the condition ([0005, 0039]) of a length of a wall of a pipeline (bore; Abstract; [0002, 0022-0023]), the method comprising: deploying (Abstract; [0002, 0022-0023, 0029, 0039]) a pipeline inspection device (100; Figures 1-2) into the pipeline bore; Abstract; [0002, 0022-0023], the pipeline inspection device (100; Figures 1-2) comprising: - at least one sensor (117; Figures 1-2), the sensor (117; Figures 1-2) configured to collect information ([0005, 0032, 0036, 0038-0039]) useful for assessing the condition of the wall of the pipeline ([0005, 0032, 0036, 0038-0039]) as the sensor is moved within the pipeline ([0005, 0032, 0036, 0038-0039]); and a body (body of segment 104; [0036]) located between a first end and a second end of the device (the body of segment 104 is between end 108 and the end of 120 which is connected to segment 102; See Figures 1-2) and rotatably movable (body of segment 104 is rotated along with the sensor arm 116 and the sensor 117; Abstract; [0007, 0031, 0034, 0039]) relative to the first end and the second end (body 104 is rotated relative to end 108 and end of 120; Abstract; [0007, 0031, 0034, 0039]), and configured to mount the at least one sensor (117) so that the at least one sensor (117) is rotatably movable relative to the first end and the second end (body of segment 104 is rotated along with the sensor arm 116 and the sensor 117 relative to end 108 and end of 120; Abstract; [0007, 0031, 0034, 0039]); a motor ([0031]) operatively coupled to the body (the motor is provided the body of segment 104; [0031]) for rotating the body (body of 104) relative to the first end and the second end (the motor rotated the body of 104 along with the arms 116 and sensors 117 in relation to end 108 and end of 120 connected to segment 102); and a cable (a support cable; [0004, 0025]; See Figures 1-2) for tethering the pipeline inspection device (100) to a location outside the pipeline ([0025, 0032]), the cable operatively (support cable)  securing one of the first end and the second end (end of 120 connected to segment 102 is connected to the support cable through interface of 102, 110 and 106; Figures 1-2; [0025]); wherein actuation of the motor (Abstract; [0022, 0031]) causes the sensor body (body of segment 104; [0007, 0022, 0031]) to rotate relative to the first end and the second end (the motor rotated the body of 104 along with the arms 116 and sensors 117 in relation to end 108 and end of 120 connected to segment 102) and to rotate relative to the cable (the motor rotates the body of 104 along with the arms 116 and sensors 117 in relation to the cable); rotating the body (body of 104) as the device is carried within the pipeline ([0005, 0032, 0036, 0038-0039]),); and obtaining, from the at least one sensor (117), information about the wall of the pipeline during rotation of the body ([0005, 0032, 0036, 0038-0039]), wherein the information is useful to assess the condition of the wall of the pipeline ([0005, 0039]).
Smith teaches the pipeline, the pipeline inspection device, the cable, the first end and the second end but does not expressly teach the pipeline containing a moving liquid; deploying a buoyant pipeline inspection device into the pipeline; a buoyancy component configured to allow the device to be carried by the moving liquid in the pipeline; the cable configured to resist relative rotation of the cable and the one of the first end and the second end; the device is carried by the moving liquid within the pipeline.
However, Hong teaches the pipeline (700; Figures 1 and 5-6) containing a moving liquid ([0042, 0046]); deploying (See Figures 5-6) a buoyant pipeline inspection device ([0017, 0043, 0055]) into the pipeline (700); a buoyancy component (120; Figure 3) configured to allow the device (100) to be carried by the moving liquid in the pipeline ([0017, 0042-0043, 0055]); the cable (200; Figures 1 and 5-6) configured to resist relative rotation (when the cable 200 is stiffened up, the cable 200 will have some sort of rotational resistance relative to the end of device 100 that is connected to the cable 200; See at least Figure 1)of the cable and the first end; the device (100) is carried by the moving liquid within the pipeline ([0042, 0046]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Hong’s buoyancy component implemented in Smith’s pipeline inspection device along with Hong’s rotation resistance implemented by Smith’s cable in order to provide a manner of better control of the inspection device within the pipeline to be inspected, thus increasing its efficiency and reliability (See Hong [0046]). 

Regarding claim 34, Smith teaches wherein the device (100) further comprises a drive gear ([0024]) secured to the motor in the body (the motor is provided the body of segment 104; [0031]); a driven gear in the body ([0024]) and coupled to the drive gear ([0024]), wherein the actuation of the motor ([0031]) moves the driven gear which causes the body to rotate in relation to the first end and the second end (the motor rotated the body of 104 along with the arms 116 and sensors 117 in relation to end 108 and end of 120 connected to segment 102) and to rotate in relation to the cable (the motor rotates the body of 104 along with the arms 116 and sensors 117 in relation to the cable).

Regarding claim 35, Smith teaches wherein the body (body of segment 104) has an outer diameter (Figures 1-2 demonstrates that the body 104 has an outer diameter; [0023]), the at least one sensor (117) is configured to be moveable between a collapsed position (Shown in Figure 1; [0023]) where the least one sensor is close to the body (sensor 117 is close to the body of the segment 104; Figure 1; [0023]) to an extended position (Seen in Figure 2; [0023]) where the least one sensor (117) is away from the body and extends towards the pipeline wall (sensor 117 is away from the body of segment 104; See Figure 2; [0023, 0029]).

Regarding claim 36, Smith teaches wherein the at least one sensor (117; Figure 2) is biased in the extended position (sensor 117 is biased to the extended position through the use of actuator 126; [0029]) and wherein an application of a force (the force of a biasing element will be used to collapse each sensor arm 116 and thus collapse the sensor 117 to the collapsed position shown in Figure 1; [0029]) will move the at least one sensor (117) to the collapsed position (Figure 1).

Claims 31-33 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Smith and Hong in further view of Neidhardt (US 2009/0101337).
Regarding claim 31, the combination of Smith and Hong teaches the at least one sensor but does not expressly teach the at least one sensor is a transducer.
However, Neidhart further teaches wherein the least one sensor (80; [0024, 0030]) is a transducer ([0027]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Neidhart’s transducer implemented as Smith and Hong’s at least one sensor in order to detect/measure for highly reliable wall-loss and crack detection, this permits for an operator to make the adequate decisions as to when and how to proceed with remediation of any defect encountered (See Neidhart [0006-0007, 0024, 0027 and 0048]).

Regarding claim 32, the combination of Smith, Hong and Neidhart teach wherein the transducer ([0027]: Neidhart) is an ultrasonic transducer ([0027]: Neidhart) configured to direct ultrasonic signals ([0027]: Neidhart) towards pipeline wall (Figures 2, 4 and 7-8; [0027]: Neidhart).

Regarding claim 33, the combination of Smith, Hong and Neidhart teaches two ultrasonic transducers (each arm 116 contains a sensor 117: Smith and [0027]: Neidhart).
The combination of Smith, Hong and Neidhardt teaches the two transducers but does not expressly teach the two transducers are directed towards opposed directions.
However, Neidhart further teaches the two transducers are directed towards opposed directions (Figures 2, 4 and 7-8 demonstrate that ultrasonic emitter/receivers of opposing pads 14 are directed towards opposed directions; [0027]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Neidhart’s structural configuration of having two transducers directed towards opposed direction implemented to Smith, Hong and Neidhart’s two transducer’s in order to inspect/scan desired locations of the interior wall of the pipeline to detect/measure for highly reliable wall-loss and crack detection, this permits for an operator to make the adequate decisions as to when and how to proceed with remediation of any defect encountered (See Neidhart [0006-0007, 0024, 0027-0028 and 0048]).

Regarding claim 37, the combination of Smith and Hong teach the at least one sensor but does not expressly teach the sensor wherein the sensor is an ultrasonic transducer configured to direct, or to receive and direct receive ultrasonic signals towards pipeline wall.
However, Neidhart teaches wherein the sensor (80; [0024, 0030]) is an ultrasonic transducer ([0027]) configured to direct ultrasonic signals ([0027]) towards pipeline wall (Figures 2, 4 and 7-8; [0027]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Neidhart’s ultrasonic transducer implemented as Smith and Hong’s at least one sensor directing ultrasonic signals towards pipeline wall in order to detect/measure for highly reliable wall-loss and crack detection, this permits for an operator to make the adequate decisions as to when and how to proceed with remediation of any defect encountered (See Neidhart [0006-0007, 0024, 0027 and 0048]).

Regarding claim 38, the combination of Smith, Hong and Neidhart teaches two ultrasonic transducers (each arm 116 contains a sensor 117: Smith and [0027]: Neidhart).
The combination of Smith, Hong and Neidhardt teaches the two transducers but does not expressly teach the two transducers are directed towards opposed directions.
However, Neidhart further teaches the two transducers are directed towards opposed directions (Figures 2, 4 and 7-8 demonstrate that ultrasonic emitter/receivers of opposing pads 14 are directed towards opposed directions; [0027]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Neidhart’s structural configuration of having two transducers directed towards opposed direction implemented to Smith, Hong and Neidhart’s two transducer’s in order to inspect/scan desired locations of the interior wall of the pipeline to detect/measure for highly reliable wall-loss and crack detection, this permits for an operator to make the adequate decisions as to when and how to proceed with remediation of any defect encountered (See Neidhart [0006-0007, 0024, 0027-0028 and 0048]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/           Examiner, Art Unit 2855                                                                                                                                                                                             
/HERBERT K ROBERTS/           Primary Examiner, Art Unit 2855